Citation Nr: 0832587	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-35 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes for the 
purpose of accrued benefits.

2.  Entitlement to service connection for a vision disorder 
for the purpose of accrued benefits.

3.  Entitlement to service connection for a respiratory 
disorder for the purpose of accrued benefits.

4.  Entitlement to service connection for a heart disorder 
for the purpose of accrued benefits.

5.  Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1971.  He died in June 2003.  The appellant is the 
veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision.

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet App 257 (2006), that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed this decision 
to the United States Court of Appeals for the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, in January 2007, the Court upheld a 
temporary stay imposed by VA of all claims currently at the 
RO and before the Board affected by Haas.  See Ribaudo v. 
Nicholson, 21 Vet App 16 (2007).  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  However, as the evidence 
below does not reflect that the veteran was in receipt of the 
Vietnam Service Medal or on board a vessel when it was 
actually in the waters off of Vietnam, adjudication of this 
case by the Board at this time will not be stayed.  The Board 
further notes that the Federal Circuit reversed the Court's 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006) in the 
case of Haas v. Peake, No. 07-7037 (Fed. Cir. May 8, 2008).  


FINDINGS OF FACT

1.  The medical evidence fails to show that the veteran was 
in Vietnam while in service.

2.  The evidence fails to show that the veteran was exposed 
to herbicides during his time in service.

3.  The veteran was not diagnosed with diabetes mellitus for 
many years following service, and the evidence fails to link 
the veteran's diabetes mellitus to his time in service.

4.  The medical evidence fails to show that the veteran had a 
vision disability at the time of his death.

5.  The medical evidence fails to show that the veteran had a 
respiratory disability at the time of his death.

6.  The medical evidence fails to relate the veteran's heart 
disability to either his time in service or to a service-
connected disability.

7.  The veteran died in June 2003, and the death certificate 
lists the immediate causes of his death as congestive heart 
failure, ischemic cardiomyopathy, and arteriosclerotic 
cardiovascular disease.  No other significant conditions were 
noted as contributing to the veteran's death.

8.  At the time of his death, the veteran was not service 
connected for any disabilities.


CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus 
have not been met for the purposes of accrued benefits.  38 
U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2007).

2.  Criteria for service connection for a vision problem have 
not been met for the purposes of accrued benefits.  38 
U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.1000 (2007).

3.  Criteria for service connection for a respiratory problem 
have not been met for the purposes of accrued benefits.  38 
U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.1000 (2007).
 
4.  Criteria for service connection for a heart disability 
have not been met for the purposes of accrued benefits.  38 
U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.1000 (2007).
 
5.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

The veteran was denied service connection for diabetes 
mellitus, for a vision disorder, for a respiratory disorder, 
and for a heart disorder by a March 2002 rating decision.  
The veteran perfected his appeal to the Board by filing a 
substantive appeal in February 2003.  Unfortunately, before 
the Board could adjudicate the veteran's claim, the veteran 
passed away in June 2003.

Nevertheless, benefits to which a veteran was entitled at his 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death (including evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death), and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement, may be awarded to the surviving 
spouse. 38 C.F.R. § 3.1000.  The application for accrued 
benefits must be filed within 1 year after the date of death; 
and a claim for death pension, compensation, or dependency 
and indemnity compensation, by an apportionee, surviving 
spouse, child or parent is deemed to include a claim for any 
accrued benefits.

In August 2003, the appellant filed a claim for service 
connection for the cause of the veteran's death and for 
accrued benefits.  As this claim was received within a year 
of the veteran's death, the appellant would be eligible for 
accrued benefits if service connection were to be granted and 
a compensable rating awarded.

The veteran's claim contended that he was in Vietnam on 
several occasions and he believed that he should therefore be 
service connected on a presumptive basis for diabetes 
mellitus, and on a secondary basis for heart, lung, and eye 
conditions.  

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service. 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e), 3.313. This presumption may be rebutted 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 
38 C.F.R. §§ 3.307, 3.309.

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  However, 
the Board notes that the mere exposure to Agent Orange alone 
does not create a permanent disability for which compensation 
may be granted.

The veteran was diagnosed with diabetes mellitus several 
decades after he was discharge from service.

The veteran served for approximately two years during the 
Vietnam Era, but he was never actually stationed in the 
Republic of Vietnam.  The veteran served on the U.S.S. 
Tappahannock (AO-43), which was an oil supply vessel.  
Service personnel records indicate that the veteran reported 
to the ship on August 3, 1969 and he was transferred off the 
vessel March 6, 1970.  The veteran asserted in a January 2001 
statement that he was on the Tappahannock from the fall of 
1969 until the last part of 1970.  During this time, he 
indicated that the ship pulled into port at Cam Ranh Bay on 
three different occasions, and he stated that they were 
transported from the ship to shore via liberty boats.  The 
veteran indicated that he was on shore for approximately 
eight hours each visit. 

In July 2001, the veteran indicated that he was assigned to 
the coastal waters off Vietnam while stationed on the 
Tappahannock, and he stated that he took liberty in two or 
three different places, including Da Nang, Cam Ranh Bay, and 
possibly Phan Rang.  The veteran reiterated this contention 
again in April 2002.

In November 2006, a veteran, PD, wrote a letter indicated 
that he was stationed on the Tappahannock from March 1968 
until its decommissioning in January 1970.  He stated that 
made two Westpacs aboard the Tappahannock and he indicated 
that he remembered the veteran being on the Tappahannock.  PD 
recalled that they (presumably meaning the Tappahannock) made 
many trips to the coast of Vietnam and occasionally took 
supplies to shore in landing craft.  PD stated that he 
remembered the veteran being on several of the trips as a 
member of the working parties that loaded and unloaded the 
supplies.

In an effort to corroborate the veteran's account, VA 
obtained the ship logs for the Tappahannock from August 1969 
until October 1969.  It was noted that on the day the veteran 
boarded the ship, the Tappahannock was enroute from Yankee 
Station in the Tonkin Gulf to Subic Bay in the Philippines 
and there was no record of the ship docking anywhere around 
Vietnam.  From Subic Bay, the Tappahannock sailed to Hong 
Kong and back to Subic Bay, and then to Hawaii.  From Hawaii, 
the Tappahannock sailed to Long Beach, California in 
September 1969.  

The "Dictionary of American Fighting Ships" shows that the 
Tappahannock got underway in March 1969 for the ship's third 
and last WestPac (Western Pacific) deployment.  It was noted 
that the ship supported interdiction operations off the South 
Vietnamese Coast during most of the deployment.  It was also 
noted that the ship returned to Long Beach in September 1969 
and was decommissioned in San Diego in March 1970.  There is 
no record of the ship returning to the Western Pacific after 
reaching California in September 1969.

It is also important to note that the veteran was never 
awarded the Vietnam Service Medal.

A veteran is generally competent to provide testimony 
regarding limited to matters that the witness has actually 
observed and is within the realm of the witness's personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
However, competency must be distinguished from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  See id. at 469.

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The veteran's credibility affects the weight to be given to 
his testimony, and it is the Board's responsibility to 
determine the appropriate weight.  Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 
Vet. App. 465, 469(1994) (finding that the weight and 
credibility of evidence "is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted").

In this case, the veteran's account of going ashore for leave 
does not match the buddy statement from PD that contended 
that they went ashore together to load and unload supplies.  
Additionally, the veteran himself has offered varying 
accounts of where he went ashore, indicating in one statement 
that he went ashore at Cam Ranh Bay on three occasions, and 
in another statement that he went ashore in two or three 
different places including Cam Ranh Bay, Da Nang, and Phan 
Rang.

In addition to the inconsistencies listed above, the ship log 
for the Tappahannock makes it unlikely that the veteran was 
ever in the "waters off-shore" of Vietnam, as it is noted 
that the VA general counsel determined that service on a 
deep-water naval vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97 (Jul. 23, 1997); 
see also Haas v. Peake, No. 07-7037 (Fed. Cir. May 8, 2008).  
When the veteran boarded the Tappahannock in August 1969, the 
ship was enroute to the Philippines, and while the ship 
remained in the West Pacific for several months, visiting 
Hong Kong and Hawaii, there is no record that the ship ever 
returned to the coast of Vietnam.  The Tappahannock then 
returned to California in September 1969 and remained there 
until it was decommissioned in early 1970.

As such, the evidence fails to show that the veteran ever set 
foot in Vietnam, served in the "waters off-shore" of 
Vietnam, or was exposed to herbicides while in service, and 
therefore presumptive service connection for diabetes 
mellitus is not available.

There is also no evidence to show that service connection for 
diabetes mellitus is warranted on a direct basis.  Service 
medical records are silent for any diagnosis of diabetes 
mellitus, as the veteran's separation physical found his 
endocrine system to be normal and the veteran's urinalysis 
was negative for any sugar.  Furthermore, the veteran was not 
diagnosed with diabetes for many years after he was 
discharged from service.  For example, even as of January 
1995, the veteran denied having diabetes.  Not until a VA 
examination in June 1996 was it even noted that the veteran 
had borderline blood sugar and diabetes mellitus was 
suspected.  The veteran appears to have been diagnosed with 
diabetes mellitus around December 1996, approximately 25 
years after he was discharged from service.

Additionally, the veteran's claims file is void of any 
medical opinion of record suggesting that his diabetes 
mellitus is related to his time in service.

As such, the criteria for service connection for diabetes 
mellitus have not been met on either a direct or a 
presumptive basis, and the veteran's claim is therefore 
denied.

With regard to the veteran's claims for eye and lung 
problems, it is unclear what disabilities he was referring 
to.  The veteran's service medical records are void of any 
complaints of, or treatment for, either eye or lung problems; 
and the veteran's separation physical found the veteran's 
eyes and lungs to be normal.  

Additionally, post-service treatment records repeatedly 
showed the veteran's lungs to be clear (such as in January 
1999 or January 2002).

The Board finds that evidence of a present disability has not 
been presented in the case of the veteran's lungs or eyes; 
and, in the absence of proof of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, the Board finds that the 
veteran's claim of entitlement to service connection for a 
lung disorder and an eye disorder is denied.

With regard to the veteran's heart, it is clear that he did 
have a disability, as a November 1998 medical record noted 
that the veteran had already had 8 coronary events at that 
point, and since the veteran's death certificate lists only 
heart related conditions as causing his death.  It was noted 
in November 1998 that the veteran had a very positive family 
history of heart disease, as both of his veteran's parents 
had died from heart disease and diabetes, and the veteran was 
noted to be obese.

However, while the veteran clearly had a heart related 
disability, there is no medical evidence that suggests his 
heart condition was related to his time in service.

Service medical records are silent for any heart problems in 
service, and on the veteran's separation physical his heart 
was found to be normal.  Following service, the veteran's 
claims file is void of any heart treatment for several 
decades until the mid 1990s.

While the veteran and the appellant believe that the 
veteran's heart condition was related either to his time in 
service or to his diabetes mellitus, they are not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, their opinions are insufficient to provide the 
requisite nexus between the veteran's heart condition and his 
time in service.  

Additionally, the veteran's claims file is void of any 
suggestion that his heart condition was related to his time 
in service.  As such, the criteria for service connection 
have not been met, and the veteran's claim is therefore 
denied.


II. Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death. See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See id.

The appellant asserted that the veteran's disabilities, which 
he was seeking service connection for at the time of his 
death (namely diabetes mellitus, vision problems, respiratory 
problems, and a heart condition), contributed to the cause of 
his death.  

At the time of his death, the veteran was not service 
connected for any disabilities; and, as decided in this 
decision, service connection for diabetes mellitus, vision 
problems, respiratory problems, and a heart condition is not 
warranted.

The veteran's death certificate lists the causes of his death 
as congestive heart failure, ischemic cardiomyopathy, and 
arteriosclerotic cardiovascular disease.  No other conditions 
were noted as contributing to the veteran's death.

Unfortunately, as the veteran's heart condition has not been 
shown to have either been caused by or to have begun during 
his military service, and the veteran has not been service 
connected for any disability, the evidence fails to show that 
the veteran's death was caused by his time in service.  The 
Board sympathizes with the appellant, but the criteria for 
service connection for the cause of the veteran's death have 
simply not been met.  As such, the appellant's claim is 
denied. 

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim. The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted. Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response. Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

In this case, required notice was completed by a letter dated 
in January 2005, which informed the veteran of all the 
elements required by the Pelegrini II Court as stated above.  

While the letter did not specifically inform the appellant 
that the veteran was not service connected for any 
disabilities, any failure to do so in this regard is 
harmless, since there was no service connected disability 
that the veteran's death could be have been linked to.

VA and private treatment records have been obtained, as have 
the deck logs from the veteran's ship, the veteran's service 
medical records and the veteran's service personnel records.  
The veteran was also provided with a VA examination (the 
report of which has been associated with the claims file).  
Additionally, the appellant was offered the opportunity to 
testify at a hearing before the Board, but she declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.







ORDER

Service connection for diabetes for the purpose of accrued 
benefits is denied.

Service connection for a vision disorder for the purpose of 
accrued benefits is denied.

Service connection for a respiratory disorder for the purpose 
of accrued benefits is denied.

Service connection for a heart disorder for the purpose of 
accrued benefits is denied.

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


